DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/8/2022 have been fully considered but they are not persuasive. Applicant broadly argues that Petit fails to establish a prima facie case of obviousness (no disclosure of one outer tube subassembly) and the proposed modification of Petit is inoperable because of a lack of sufficient space to avoid interference between the duplicated structure and the pipe collar.  Applicant’s additional limitation of the outer tube subassembly as being only one item is not required by the claim.  The claim of inoperability of the modified Petit device is not supported by any evidence.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., an outer tube subassembly that is a singular item that receives the first and second inner tube section subassemblies) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The claims have been given a broad and reasonable interpretation that does not prohibit an outer tube subassembly that comprises first and second outer tube subassemblies (located at opposite sides of a rib) that receive first and second inner tube section subassemblies respectively.  Applicant’s arguments fail to address the interpretation of the claim reading on Petit set forth below.
Applicant argues an alternate interpretation of Petit that involves duplicating structure 302 and forming something different from the claimed invention.  This argument does not address the rejection of record below as evidenced by the annotated figure.  
Applicant also argues the proposed modification will be inoperative since there is not room to duplicate the structure as suggested.  Fig. 2 shows the connecting structure configured to connect to a fuel line on either side of a rib as show in fig. 4.  The location of the duplicated structure is indicated in the annotated figure below.
Applicant’s arguments are not persuasive.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2012/0132755 A1 to Petit et al. (Petit).

With regard to claim 1, Petit discloses an expandable fuel line section (106, fig. 1, paragraph 0020) for an aircraft (101, fig. 1, paragraph 0020), comprising: 
a first inner tube section subassembly (306, fig. 3, paragraph 0024); 
a second inner tube section subassembly (as demonstrated in fig. 4, the inner tube section subassembly 301 of fig. 3 is duplicated at both ends of a fuel line section extending between ribs and additionally on either side of each rib.  The inner tube 306 shown in fig. 3 is the first inner tube section, that interfaces with the subassembly at either side of a compartment defined by adjacent ribs in an aircraft wing) in fluid communication with the first inner tube section subassembly (as defined, the first and second inner tube sections are in fluid communication); and 
an outer tube subassembly (302/302, fig. 3, paragraph 0024 – including the duplicated structure at the other end of the pipe connector of the rib in an aircraft wing) having an outer tube wall (shown in fig. 3 in cross section the body 302) surrounding an outer tube channel (303, fig. 3, paragraph 0024 “the internal bore” is defined by the body of the female pipe), wherein the first and second inner tube section subassemblies are slidingly disposed in the outer tube channel to move between retracted positions and extended positions (paragraph 0024 “to be slidable therein along the axis X so as to provide a predetermined degree of float for a connected pipe” – the retracted position is defined as the position where the inner tube section is located at one end of the “float” while the extended position is defined as the location of the inner tube section at the other end of the “float”).  
It would have been obvious to one having ordinary skill in the art at the time of filing to provide the pipe connector element with a connecting means similar to the first inner tube section subassembly on the unoccupied portion of the pipe connector shown in fig. 3, in order to provide a fluid path between the fuel tank and the engine as shown in fig. 4.  

    PNG
    media_image1.png
    602
    714
    media_image1.png
    Greyscale

Upon final assembly, the outer tube subassembly will be considered to be the duplicated structure 302/302 that is part of the broader disclosed structure indicated by 301/301 in fig. 4.  The outer tube assembly defines an outer tube channel wherein the first and second inner tube section subassemblies are slidingly disposed in the outer tube channel to move between retracted and extended positions which is defined by the predetermined degree of float disclosed in paragraph 0024.
	With regard to claim 2, Petit discloses the expandable fuel line section of claim 1 as set forth above, and further discloses wherein the first and second inner tube section assemblies are configured to move independently of each other between the retracted positions and the extended positions (the arrangement of Petit described above in the rejection includes a non-moveable center portion 201 that ensures the first and second inner tube section assemblies move independently of each other).  

With regard to claim 3, Petit discloses the expandable fuel line section of claim 1 as set forth above, and further discloses wherein the first and second inner tube section assemblies are configured to move in opposite directions from the retracted positions to the extended positions (the arrangement of Petit described above in the rejection provides retraction of one inner tube section assembly in the same direction as the extension direction of the other inner tube section assembly).  

With regard to claim 4, Petit discloses the expandable fuel line section of claim 1 as set forth above, and further discloses wherein the outer tube subassembly includes: 
a first outer tube section subassembly (302, fig. 3); 
a second outer tube section subassembly (the duplicated structure 302 set forth in the rejection above); and 
a coupling (201, fig. 3, paragraph 0021) that couples the first and second outer tube section subassemblies together (paragraph 0021).  

With regard to claim 5, Petit discloses the expandable fuel line section of claim 4 as set forth above, and further discloses wherein the outer tube subassembly further includes: 
a first sealing element (305, fig. 3, paragraph 0023) that is disposed between the coupling and the first outer tube section subassembly (shown in fig. 3); and 
a second sealing element that is disposed between the coupling and the second outer tube section subassembly (the same structure 305 as described above but as applied to the modified device set forth in the rejection of claim 4).   

With regard to claim 14, Petit discloses a fuel line for an aircraft (paragraph 0020 – the fuel line of the aircraft is considered to be both the fittings in adjacent ribs and the inner and outer tubes.), comprising: 
a first fuel line section (a portion of 106 on one side of a connector element 201, fig. 1, paragraph 0020) in fluid communication with a fuel tank (105, fig. 1, paragraph 0020);    
a second fuel line section (a portion of 106 opposite the connector element 201) in fluid communication with an engine (104, fig. 1, paragraph 0020); and 
an expandable (the predetermined float of the fuel line sections within the fittings at either of adjacent ribs allows the distance between adjacent ribs to increase while maintaining integrity of the fuel line.  Load, temperature induced dimension changes and mechanical damage can all be accommodated by the Petit system) fuel line section disposed between the first fuel line section and the second fuel line section (the portions of fuel line 106 that interface with the connector element 201), wherein the expandable fuel line section includes: 
a first inner tube section subassembly (306, fig. 3, paragraph 0024) in fluid communication with the first fuel line section; 
a second inner tube section subassembly (not shown in fig. 3) in fluid communication with both the first inner tube section subassembly and the second fuel line section; and 
an outer tube subassembly (302, fig. 3, paragraph 0024) having an outer tube wall (shown in fig. 3 in cross section the body 302) surrounding an outer tube channel (303, fig. 3, paragraph 0024 “the internal bore” is defined by the body of the female pipe), wherein the first and second inner tube section subassemblies are slidingly disposed in the outer tube channel to move between retracted positions and extended positions (paragraph 0024 “to be slidable therein along the axis X so as to provide a predetermined degree of float for a connected pipe”).  
It would have been obvious to one having ordinary skill in the art at the time of filing to provide the pipe connector element with a connecting means similar to the first inner tube section subassembly on the unoccupied portion of the pipe connector shown in annotated fig. 3, in order to provide a fluid path between the fuel tank and the engine as shown in fig. 4.  Upon final assembly, the outer tube subassembly will be considered to be the duplicated structure 302/302 that is part of the broader disclosed structure indicated by 301/301 in fig. 4.  The outer tube assembly defines an outer tube channel wherein the first and second inner tube section subassemblies are slidingly disposed in the outer tube channel to move between retracted positions and extended positions which is defined by the predetermined degree of float disclosed in paragraph 0024.

With regard to claim 15, Petit discloses the fuel line of claim 14 as set forth above, and further discloses wherein the first inner tube section subassembly has a first inner tube open end that is coupled to the first fuel line section (as shown in fig. 1 and described in paragraph 0024) and a second inner tube open end opposite the first inner tube open end, and wherein the second inner tube section subassembly has a third inner tube open end that is adjacent to the second inner tube open end and a fourth inner tube open end that is opposite the third inner tube open end and that is coupled to the second fuel line section (the duplicated structure as set forth in the rejection of claim 14.  When the fitting and connector are in use the first fuel line section will attach at one side while the second fuel line section will at attach at the side opposite as indicated in annotated fig. 3).  

With regard to claim 16, Petit discloses the fuel line of claim 15 as set forth above, and further discloses wherein the outer tube subassembly has a first outer tube open end (shown in fig. 3) and a second outer tube open end opposite the first outer tube open end (the duplicated structure opposite the connector element 201 from the first outer tube open end which is not shown in fig. 3 but explained in the rejection above), and wherein a first portion of the first inner tube section subassembly is disposed within the outer tube channel and extends through the first outer tube open end (shown in fig. 3), and wherein a second portion of the second inner tube section subassembly is disposed within the outer tube channel and extends through the second outer tube open end (shown in fig. 3 but as applied to the other side of the fitting as described in the rejection of claim 14).  

With regard to claim 17, Petit discloses the fuel line of claim 16 as set forth above, wherein the expandable fuel line section is configured such that at least a first part of the first portion of the first inner tube section subassembly is advanced through the outer tube channel through the first outer tube open end (shown in fig. 3) and at least a second part of the second portion of the second inner tube section subassembly is advanced through the outer tube channel through the second outer tube open end (not shown in fig. 3 but present in the duplicated structure described in the rejection above) when the first and second inner tube section subassemblies move from the retracted positions to the extended positions (paragraph 0024 “to be slidable therein along the axis X so as to provide a predetermined degree of float for a connected pipe”.  The retracted and extended positions are equivalent to the outer ranges of the predetermined degree of float of the pipe system).  

With regard to claim 18, Petit discloses the fuel line of claim 15 as set forth above, and further discloses wherein the expandable fuel line section has a retracted total length defined by a first distance between the first inner tube open end and the fourth inner tube open end when the first and second inner tube section subassemblies are in the retracted positions, and an expanded total length defined by a second distance between the first inner tube open end and the fourth inner tube open end when the first and second inner tube section assemblies are in the extended positions (as described in paragraph 0024 and show in fig. 3, the amount of axial movement from the retracted to extended positions is disclosed as the predetermined degree of float.  As applied to the device of claim 14, the retracted total length is equal the distance between first and second inner tube section subassemblies when both are in the retracted position.  The expanded total length is measured when both first and second inner tube section subassemblies are in the expanded position).  

With regard to claim 20, Petit discloses a method for fabricating an expandable fuel line section for an aircraft, the method comprising the steps of 
arranging a first inner tube section subassembly (306, fig. 3, paragraph 0024) in an outer tube channel (303, fig. 3, paragraph 0024) of an outer tube subassembly (302, fig. 3, paragraph 0024); and 
arranging a second inner tube section subassembly (not shown in the figures but explained in the rejection of claim 1 above.  the same modifying rationale applies to the second inner tube section subassembly) in the outer tube channel of the outer tube subassembly such that the second inner tube section subassembly is in fluid communication with the first inner tube section subassembly, 
wherein the first and second inner tube section subassemblies are slidingly disposed in the outer tube channel to move between retracted positions and extended positions (paragraph 0024 “to be slidable therein along the axis X so as to provide a predetermined degree of float for a connected pipe”).

Allowable Subject Matter
Claims 6-13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 6-13 are allowable for the reasons set forth in the office action of 5/9/2022.  With regard to claim 19, Petit fails to discloses the specific dimensions claimed, specifically an expandable length per 10 feet of expandable fuel line section of from about 1 to about 2 feet, wherein the expandable length per 10 feet of expandable fuel line section is defined by: (10 feet) x (the expanded total length - the retracted total length)/(the retracted total length).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216. The examiner can normally be reached M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R DEAL/Examiner, Art Unit 3753                                                                                                                                                                                                        
/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753